Citation Nr: 1032159	
Decision Date: 08/26/10    Archive Date: 09/01/10	

DOCKET NO.  10-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The record reflects that the appellant had a confirmed period of 
duty from April 1942 to September 1945, but no qualifying service 
with the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 decision of the VARO in Manila which 
determined that the appellant did not have qualifying service to 
be eligible for the one-time payment from the Filipino Veterans 
Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2009); 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purposes of obtaining the one-time payment from the 
Philippine Veterans Equity Compensation Fund.  38 U.S.C.A. 
§ 501(a) (West 2002 & Supp. 2009); American Recovery and 
Reinvestment Act Section 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in the development of claims.  When VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the claimant 
of any information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence VA will seek to provide; and (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide.

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not for application in this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment 
of the VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because 
qualifying service and how it may be established are outlined in 
statute and regulation, and because service department 
certifications of service are binding on VA, the Board's review 
is limited to interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic entitlement to 
the one-time payment from the Philippine Veterans Equity 
Compensation Fund eligibility for nonservice-connected pension 
benefits is precluded based upon the Veteran's lack of qualified 
service; accordingly, legal entitlement to the one-time payment 
from the Philippine Veterans Equity Compensation Fund must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Pertinent Law and Regulations.

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
Veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act 
Section 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  
Payments for eligible persons will be either in the amount of 
$9,000 for non- United States citizens, or $15,000 for United 
States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service..."  However, nothing in this Act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002(c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date that the 
enactment of this Act, submits to the Secretary a claim for 
benefits under this section.  The application for the claim shall 
contain such information and evidence as the Secretary may 
require.  Section 1002(c)(2) provides that if an eligible person 
who has filed a claim for benefits under this section dies before 
payment is made under this section, the payment under this 
section can be made instead to the surviving spouse, if any, of 
the eligible person.

Section 1002(d) provides that an eligible person is any person 
who-(1) served-(A) before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippines Scouts under 
Section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

Analysis

In May 1990, the National Personnel Records Center (NPRC) in St. 
Louis, reported that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the Recognized 
Guerillas, in the service of the United States Armed Forces.

Of record is an affidavit of  Philippine Army personnel dated in 
December 1945.  However, 38 C.F.R. § 3.203(a) provides that for 
the purpose of establishing entitlement to benefits by VA, VA may 
accept evidence of service submitted by a claimant such as a DD 
214, certificate of release with discharge from active duty, or 
original certificate of discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:  (1) The evidence is a document issued by 
the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department or if 
the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in the 
custodian's custody or, if the copy was submitted by an 
accredited agent, attorney or service organization representative 
who has successfully completed VA prescribed training on military 
records, and who certifies that it is a true and exact copy of 
either an original document or of a copy issued by the service 
department or a public custodian of records; and (2) the document 
contains needed information as to length, time, and character of 
service; and (3) in the opinion of the Department of Veterans 
Affairs the document is genuine and the information contained in 
it is accurate.  38 C.F.R. § 3.203(a).

This new information was sent to the NPRC, but in May 2010, the 
NPRC again certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
Recognized Guerillas, in the service of the United States Armed 
Forces.

This verification is binding on VA such that VA has no authority 
to change or amend the finding.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  The proper course for the appellant, who 
believes there is a reason to dispute the report of the service 
department or the content of the military records, is to pursue 
such disagreement with the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the 
Philippine Government, although sufficient for entitlement to 
benefits from that Government, is not sufficient for benefits 
administered by VA.  This Department is bound to follow the 
certifications by the service departments with jurisdiction over 
United States military records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, and service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
Veteran for the purpose of establishing entitlement to the one-
time payment from the Filipino Veterans Equity Compensation Fund.  
Simply put, where service department certification is required, 
the service department's decision on such matters is conclusive 
and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Under 38 U.S.C.A. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies his or her 
service.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).


ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


